EXHIBIT 10.8

 

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

 

 

            This First Amendment to the Executive Employment Agreement (the
“Amendment”) is entered into and effective as of February 1, 2017 (the
“Effective Date”) between Industrial Services of America, Inc., a Florida
corporation (the “Company”), and Todd L. Phillips (“Executive”).

 

WHEREAS, the Company and Executive entered into that certain Executive
Employment Agreement dated as of December 31, 2014 (the “Agreement”);

 

WHEREAS, Section 4(c) of the Agreement contemplates that Executive will be
eligible for an annual performance-based bonus at the discretion of the
Company’s President;

 

WHEREAS, on September 30, 2016, the Company’s President resigned from his
position as President of the Company and the Board appointed Executive to serve
as his replacement; and

 

WHEREAS, the Company and Executive each desire to amend Section 4(c) of the
Agreement for the sole purpose of removing the President’s discretion to award
Executive with a performance-based bonus and to instead give the Compensation
Committee such discretion.

 

            NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties do hereby agree as
follows:

            1.         Section 4(c) of the Agreement shall be deleted in its
entirety and replaced with the following:

 

            (c)        Annual Discretionary Bonus.  During the Term, Executive
will be eligible to receive an annual performance-based bonus (the “Bonus”) that
provides Executive an opportunity to earn a target percentage of 50% of
Executive’s then-current Base Salary (the “Target Amount”). After the end of
each calendar year during the Term, the Compensation Committee of the Board of
Directors (the “Compensation Committee”) of the Company, in its sole discretion,
will determine whether Executive will receive the Bonus based on: (i) the
Company’s financial and operating performance during that calendar year; and
(ii) the Compensation Committee’s evaluation of Executive’s contribution to the
Company’s performance during that calendar year. Executive’s Bonus, if any, will
be paid in a lump sum in the year following the year to which the Bonus relates.
Both Executive and the Company acknowledge and agree that the Bonus may be
smaller or larger than the Target Amount. The Company will pay the Bonus, if
any, to Executive in cash (net of any required withholdings or deductions) or in
stock incentives. If the Bonus is paid in stock incentives, the stock will be
immediately vested, but a minimum of six months must elapse between the date
Executive acquires the stock from the Company and any resale of the stock.

 

            2.         This Amendment was approved by the Company’s Board of
Directors on the Effective Date.  

 

 

            IN WITNESS, WHEREOF, the parties have entered into this Amendment as
of the Effective Date, but actually on the dates stated below.    

 

INDUSTRIAL SERVICES OF AMERICA, Inc.                EXECUTIVE:

 

By:      /s/ Orson Oliver      
                                                    /s/ Todd L.
Phillips                             

Name: Orson
Oliver                                                                Todd L.
Phillips

Title: Interim Chief Executive Officer

                                               

Date:        March 28, 2017                                                    
  Date: March 28, 2017                        